Citation Nr: 1642988	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for coronary artery disease (CAD), status post coronary artery bypass graft, currently rated as 10 percent disabling from August 31, 2010, 100 percent disabling from December 10, 2010, 10 percent from April 1, 2011; and 60 percent disabling from November 14, 2013.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 

3.  Entitlement to SMC under the provisions of 38 U.S.C.A. §§ 1114 (s) (1) (West 2014) and 38 C.F.R. § 3.350 (i)(1) (2015).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

In a rating decision issued in February 2012, the RO granted service connection for CAD status post coronary artery bypass graft associated with herbicide exposure and assigned a 10 percent disability evaluation, effective May 31, 2011, the date the Veteran filed his claim. 
 
In an October 2012 rating decision, the RO assigned an earlier effective date of August 31, 2010, the date of the change in law, which added various forms of ischemic heart disease (IHD), to include CAD, as presumptive conditions for herbicide exposure in Vietnam.  At the same time, the RO assigned a 100 percent evaluation effective December 10, 2010, the date the Veteran suffered a myocardial infarction and three months following such an event.  Effective April 1, 2011, the RO restored the 10 percent evaluation.  

In a January 2014 rating decision, the RO increased the rating to 60 percent disabling, effective November 14, 2013.  

In August 2016, the Veteran testified at a Video Conference hearing before the undersigned; a transcript of that hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt, since August 31, 2010, the Veteran's CAD, status post coronary artery bypass graft, is shown to be productive of 3 or less metabolic equivalents (METs) resulting in dyspnea, fatigue, and angina. 

2.  The Veteran has been granted a 100 percent rating for CAD, this, combined with his 60 percent rating for prostate cancer residual, and meets the criteria for the assignment of SMC under the provisions of 38 U.S.C.A. § 1114 (s).

3.  The appeal as to entitlement to TDIU is moot.  


CONCLUSIONS OF LAW

1.  Since August 31, 2010, the criteria for a rating of 100 percent for service-connected CAD, status post coronary artery bypass graft, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2015).

2.  The appeal for TDIU is moot. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.16 (2015).

3.  The criteria for the assignment of SMC under the provisions of 38 U.S.C.A. § 1114 (s) have been met. 38 U.S.C.A. §§ 1114 (s) (1), 5107 (West 2014); 38 C.F.R. § 3.350 (i)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. CAD, Status Post Coronary Artery Bypass Graft

The Veteran asserts that he is entitled to increased ratings for his service-connected CAD, status post coronary artery bypass graft.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
The RO has evaluated the Veteran's service-connected CAD, status post coronary artery bypass graft, as 10 percent disabling from August 31, 2010, 100 percent disabling from December 10, 2010, 10 percent from April 1, 2011; and 60 percent disabling from November 14, 2013 under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  Under Diagnostic Code 7005, a 10 percent rating is warranted when there is a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness or syncope or where continuous medication was required.  See 38 C.F.R. § 4.104, 7005.

A 30 percent rating is contemplated when there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id. 

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).
The Board finds that the criteria for a rating of 100 percent have been met under DC 7005 since August 31, 2010, the date of service connection.

Treatment records from Dr. H.F. Pease/El Paso Heart Center dated in June 2010 noted the Veteran's reports of sudden marked change in symptoms.  He claimed that he would become "really out of breath" when walking.  Dr. H.F. Pease questioned whether the Veteran might be having some symptoms of slight pressure and angina and that it was possible that the left anterior descending artery might be blocked.  Dr. H. F. Pease indicated that if the Veteran had LAD in the ischemic area, then he would probably need a cardiac catheterization.  December 2010, January 2011, and July 2011 reported an ejection fraction as 50-55%.  November 2012 and April 2013 records noted that an echocardiogram showed a 60% ejection fraction.  Treatment records dated in September 2012, noted the Veteran's complaints of increasing dyspnea and shortness of breath.  His ejection fraction was reported as 55%.   

Treatment records from Del Sol Campus of Las Palmas Del Sol Healthcare dated in December 2010 showed that the Veteran underwent left heart catheterization, selective coronary cineangiography and left ventriculography; bypass arteriography; and left internal mammary artery arteriography.  The record, among other things, documented that the left internal mammary artery (LIMA) was totally occluded before the "anastomosis to the LAD," the right coronary artery was totally occluded in the midportion, the bypass graft tot the diagonal branch presented a subtotal occlusion of 99% stenosis.  His post-operative diagnosis included myocardial infarction.  

An October 2012 rating decision assigned a 100 percent disability, effective December 10, 2010 rating based confirmed evidence that the Veteran suffered from a myocardial infarction on that date and for three months following such an event.

On July 2011 VA IHD disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with IHD, CAD, status post angioplasty and vessel bypass.  The examiner indicated that the Veteran had a history of percutaneous coronary intervention and myocardial infarction in December 2010 and coronary bypass surgery in November 1995.  He did not have congestive heart failure.  Diagnostic exercise testing in August 2011 revealed that the Veteran's METs level was 4.6 with dyspnea and fatigue.  The examiner summarized treatment records from El Paso Heart Center dated in June 2010 that calculated the Veteran's left ventricular ejection fraction (LVEF) at 55% for the rest and 57% for the stress.  
On August 2012 VA IHD DBQ, the examiner determined that the Veteran had a METs level of 1-3 METs, which was consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks with such symptoms as dyspnea, fatigue, and angina.  There was evidence of cardiac hypertrophy or dilation.  

On May 2013 VA IHD DBQ, the examiner reported that the Veteran required continuous medication for treatment of his heart condition.  The Veteran was assigned a METs level of 1-3 with dyspnea, fatigue, and angina.  There was evidence of cardiac hypertrophy or dilation.   

On November 2013 VA IHD DBQ, the examiner indicated that the Veteran did not have congestive heart failure.  On an interview based METs test, the examiner indicated that the Veteran's METs level was between 3 and 5 with dyspnea and fatigue.  

VA treatment records included a November 2013 cardiology procedure report with echocardiographic findings of an ejection fraction of 45-50%.  

The Veterans VA heart conditions DBQ dated in April 2015 noted the examiner's interpretation of a March 2015 echocardiogram (from Sierra Providence East Medical Center) that revealed evidence of cardiac hypertrophy, dilation, diastolic dysfunction, and left ventricular hypertrophy as well as a LVEF of 60%.  An interview-based METs test in April 2015 showed a METs level of 1-3 with dyspnea.  The examiner estimated the Veteran's METs level solely due to the cardiac condition as 3.  The examiner also indicated that the ejection fraction better represented the Veteran's current cardiac functional status as it was an objective measure of cardiac function.  
On February 2016 VA IHD DBQ, the Veteran's METs levels were reported as 1-3 METs.  The examiner reported that an August 2015 EKG could not rule out an "anterior infarct" and an echocardiogram in 2013 demonstrated an ejection fraction of 45-50%.  

The Board notes that there is limited medical evidence associated with the Veteran's claims file for the period prior to December 10, 2010; however, treatment records dated in June 2010 noted Dr. H.F. Pease's concerns that the Veteran might be having some symptoms of slight pressure and angina and that it was possible that the left anterior descending artery might be blocked.  Dr. H. F. Pease indicated that if the Veteran had LAD in the ischemic area, then he would probably need a cardiac catheterization.  A few months later, in December 2010, the Veteran did indeed undergo a cardiac catheterization, which revealed, among other things that the LIMA was totally occluded before the "anastomosis to the LAD and that the Veteran suffered a myocardial infarction.  Furthermore, although the various VA examinations and treatment records throughout the appeal periods show that the Veteran's LVEF has ranged between 45 and 60 percent, the majority of the evidence shows that his METs levels have had a workload of 3 METs or less with dyspnea, fatigue, and angina consistent with the criteria for a 100 percent disability rating.    

The Board notes that on the July 2011 VA IHD DBQ, the examiner reported that the low METs in the Veteran was not due to ischemia, but was probably due to his chronic obstructive pulmonary disease (COPD) symptoms.  On November 2013 VA IHD DBQ, the examiner also summarized the findings of pulmonary function testing in November 2011 and stated that the juxtaposition of measures of cardiac performance, versus measures of lung performance made it clear that about 90 % of the Veteran's exercise intolerance was coming from the limitations seen in his lungs, with only about 10% due to coronary artery disease.  The examiner added that this conclusion was supported by the consideration that the Veteran's COPD was aggravating his heart condition.  The examiner explained that the heart was a muscle, and if it was not used, then it would become weaker.  The examiner added that another cardiac stress test would not be revealing as the last one was limited by the Veteran's COPD.  On April 2015 VA heart conditions DBQ, the examiner indicated that the Veteran's METs level was not solely due to his heart condition.  The examiner estimated that 10% of the METs level limitation was due solely to the heart condition and reported that the Veteran's COPD also limited his METs levels.  However, in regards to the VA examiners' findings that 10% of the METs level limitation was solely due to the heart, or that the low METs levels were not due to ischemia and probably due to COPD, the meaning of these findings is somewhat unclear as a baseline was not provided, and in any event, are stated in either speculative or conclusory terms without any further explanation.  Furthermore, they are unaccompanied by a rationale that is sufficient to allow for dissociation of any level of heart impairment due to nonservice-connected factors.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Also, the April 2015 examiner added that the Veteran's METs level solely due to the cardiac condition was 3, which is consistent with the criteria for a 100 percent disability rating.  Although the April 2015 VA examiner indicated that the ejection fraction was a better measurement to determine the Veteran's current cardiac function, the examiner did not suggest that her finding that the Veteran had a METs level of 3 due solely to his cardiac condition was inadequate. 
 
The criteria at 38 C.F.R. § 4.104 are disjunctive, thus all criteria need not be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for a 100 percent rating have been met under DC 7005 since August 31, 2010, when service-connection was granted.

II. TDIU and SMC

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted. 

Because of this holding, VA's General Counsel withdrew VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  It appears (although this is not entirely clear) that the Board must address this issue in light of this finding, notwithstanding the unusual factual situation that the Veteran is already at 100 percent.  Further Court determinations may provide more guidance to the Board on this issue. 

Given the foregoing, although the Board has granted a 100 percent schedular rating for service-connected coronary artery disease, under the law this does not preclude consideration of a simultaneous TDIU rating.  

As noted above, the Veteran's current total combined rating for service-connected disabilities is 100 percent, as follows: 100 percent disabling for service-connected CAD, status post coronary artery bypass graft; 60 percent for prostate cancer; and 0 percent for tonsillectomy, hemorrhoids, kidney stones, dermatophytosis, erectile dysfunction, CAD graft sternum scar, and left leg vein harvest site scar.  Special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(I, on account of coronary artery disease, status post coronary artery bypass graft rated 100 percent and additional service-connected disability of prostate cancer, independently ratable at 60 percent or more was established from December 10, 2010, to April 1, 2011.  

Entitlement to special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ was awarded from 05/29/2001.

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

As a result of the findings below, the Board finds that the issue of entitlement to SMC under 38 C.F.R. §3.50(i) from August 31, 2010 is inextricably intertwined and will be addressed here even in the absence of judicial error.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Here, the Veteran meets the scenario contemplated in 38 C.F.R. §3.50 (i)(1) as he is in receipt of a disability rating of 100 percent for his service-connected symptoms associated with his CAD, and has additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected CAD, and which involves a different anatomical bodily system.  As such, he currently meets the criteria for SMC under 38 C.F.R. §3.50(i) from August 31, 2010, and the issue of entitlement to TDIU is moot.



ORDER

Effective August 31, 2010, a rating of 100 percent for service-connected CAD, status post coronary artery bypass, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU is dismissed.  

Entitlement to SMC under 38 C.F.R. §3.50(i) from August 31, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


